Citation Nr: 1828361	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints, or as secondary to a service-connected disability.

4.  Entitlement to service connection for a low back disability, to include degenerative joint disease (DJD) of the thoracolumbar spine, or as secondary to a service-connected disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to a service-connected disability.

6.  Entitlement to service connection for chronic fatigue syndrome, to include as due to undiagnosed illness.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, June 2012, and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for bilateral hearing loss, DJD of the thoracolumbar spine, fatigue, GERD, and bilateral flat feet.  

The evidentiary record shows diagnoses for bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints.  Accordingly, the Board has characterized the bilateral foot issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In December 2016, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further action consistent with the Board's remand directives.  The claim is back before the Board for further appellate proceedings.  The Board finds there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence weighs against finding that the Veteran has right ear hearing loss.  

2.  The Veteran's left ear hearing loss is etiologically related to service.  

3.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's bilateral foot disability, variously diagnosed as bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints, was incurred or aggravated by service, or caused or aggravated by his service-connected disabilities.

4.  The preponderance of the competent and credible evidence weighs against finding that the Veteran's GERD was incurred or aggravated by service, or caused or aggravated by his service-connected disabilities.

5.  The preponderance of the competent and credible evidence weighs against finding that the Veteran currently has chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria to establish service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria to establish service connection for a bilateral foot disability, variously diagnosed as bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria to establish service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for chronic fatigue syndrome, including as due to an undiagnosed illness, have not met.  38 U.S.C. §§ 1110, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  Moreover, the Veteran has undergone adequate VA examinations during the appeal period, the reports of which are adequate to address the claims decided below.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Therefore, the Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Bilateral hearing loss and arthritis have been interpreted as such diseases.  To show a chronic disease in service, the record must contain a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.   See Wallin v. West, 11 Vet. App. 509, 512 (1988).  As to the third Wallin element, the current disability may be either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In the absence of proof of a present disability, there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).   

Service connection also may be warranted for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  38 C.F.R. § 3.317(a).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(ii).  It means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  

As an initial matter, the Board has considered the fact that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Nevertheless, as discussed below, the Veteran is currently diagnosed with known clinical diagnoses as to left ear hearing loss, GERD, and a bilateral foot disability, variously diagnosed as bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints.  See March 2017 VA examination report; see also April 2012 VA examination report.  Therefore, these do not constitute qualifying chronic disability, and the provisions of 38 U.S.C. § 1117 and 38 C.F.R § 3.317 do not apply to these issues. 

A.  Bilateral Hearing Loss

The Veteran underwent two VA examinations to determine whether he had bilateral hearing loss for VA purposes.  At the first examination, the Veteran did not register audiometric testing results exhibiting hearing loss for VA purposes.  See August 2011 VA examination report.  Specifically, puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
30
10
LEFT
20
25
15
30
30

Speech recognition scores were 100 percent in each ear.  See August 2011 VA examination report.  

At the March 2017 VA examination, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
0
LEFT
45
40
45
50
45

Once again, speech recognition scores were 100 percent in each ear.  See March 2017 VA examination report.  

1.  Right Ear Hearing Loss 

As to the right ear, the VA examinations, combined with multiple audiometric results during and after service did not show that the Veteran suffered from right ear hearing loss for VA purposes.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran has hearing loss for VA purposes cannot be determined by mere observation alone.  This requires specialized training.  The Board finds that determining the etiology of the Veteran's hearing symptoms is not within the realm of knowledge of a non-expert, and concludes that his opinion in this regard is not competent evidence and therefore not probative of whether he has hearing loss for VA purposes. 

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for right ear hearing loss for VA purposes.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  As such, without a current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board denies the Veteran's claim of entitlement to service connection for right ear hearing loss because the evidence of record is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

2.  Left Ear Hearing Loss

The first two Shedden elements are met and not under dispute.  The Veteran has left ear hearing loss for VA purposes.  See March 2017 VA examination report.  Because the Veteran's service consisted of directing aircraft aboard a carrier, and he is service-connected for bilateral tinnitus, the Board concedes exposure to hazardous noise in the performance of the Veteran's duties.  

As such, the crux of this case centers on whether the Veteran's left ear hearing loss was attributable to time spent in service.  In August 2011, a VA examiner opined that it is more likely than not that the Veteran's hearing loss was caused by noise exposure while in service.  See August 2011 VA medical opinion.  The examiner reasoned that the Veteran's hearing loss increased from documented thresholds stated in reviewed material when compared to the results obtained in August 2011.  Id.  Further, the examiner stated that "hearing loss . . . [is] known to occur after noise exposure due to inner ear damage."  Id.  

In contrast, a March 2017 VA examiner opined that it is less likely than not that the Veteran's left ear hearing loss was caused by or a result of an event in military service.  See March 2017 VA examination report.  This examiner reasoned that the Veteran's conductive hearing loss diagnosis in March 2015 is important because acoustic trauma does not cause such hearing loss.  Id.  However, the examiner stated that there was "no evidence of any acoustic trauma in service."  Id.  As stated above, the Veteran is currently service-connected for tinnitus based on the premise that he was exposed to acoustic trauma in service due to his occupation.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Here, as the March 2017 VA examiner's opinion was based on an inaccurate factual premise, the Board finds the August 2011 opinion better-supported and accordingly more probative than the March 2017 opinion.  

As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is evidence of record establishing a link between the Veteran's noise exposure in service and his left ear hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for left ear hearing loss.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Foot Disability 

The first Shedden and Wallin elements are met.  The Veteran has current diagnoses of bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints.  See March 2017 VA examination report; October 2013 VA podiatry consultation; see also April 2012 VA X-ray results of mild flat foot deformity bilaterally.  The second Wallin element is also met, as the Veteran is service-connected for PTSD, tinnitus, and allergic rhinitis.  

As to the second Shedden element, he has asserted that he suffered damage to his feet during long periods standing on the flight deck in boots.  See July 2014 VA Form 9.  

The Board finds there is no competent evidence demonstrating the presence of mild degenerative changes affecting the first MTP joints to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  No X-ray examinations were conducted during the pertinent time period and degenerative changes are not a disorder of the type which could be diagnosed by a lay person's observations.  

The Veteran attested to "no" foot trouble in service and at separation.  As such, the competent evidence does not show a combination of manifestations sufficient to identify degenerative changes in service or within a year after separation.  Therefore, presumptive service connection for degenerative changes affecting the first MTP joints is not warranted in this case.  

The crux of this case centers on whether the Veteran's current foot disability is attributable to time spent in service or caused/aggravated by his service-connected disabilities.  A March 2017 VA examiner opined that the Veteran's foot disability was less likely than not incurred in or caused by the Veteran's time on active duty.  The examiner reasoned that the Veteran checked "no" for foot trouble and had a normal foot examination during separation in 1994.  See March 2017 VA medical opinion.  She also stated that the Veteran has a "mild case of [bilateral] pes planus.  [The Veteran's] foot pain is due to plantar fasciitis 18 years after his service.  Therefore, his current [bilateral] plantar fasciitis and pes planus are not due to his 'long hours standing on the flight deck boots.'"  Id.  The VA examiner also opined that the Veteran's bilateral foot disability was not caused or aggravated by his service-connected PTSD, tinnitus, or allergic rhinitis.  Rather, she attributed the disability to the "wear and tear of aging."  See September 2017 VA addendum medical opinion.  

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's bilateral foot disability is causally related to service or a service-connected disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's bilateral foot disability is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his bilateral foot disability is attributable to his active duty service or service-connected disabilities.  

Accordingly, the Board affords more probative weight to the opinion of the March 2017 VA examiner.  The examination was conducted by a health care professional and based on physical examination and review of the evidence in the claims file.  The opinion was supported by adequate rationale.  Therefore, the Board must deny the Veteran's claim of entitlement to service connection for a bilateral foot disability because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

C.  GERD

The first Shedden and Wallin elements are met.  The Veteran has a current diagnosis of GERD.  See March 2017 VA examination report.  The second Wallin element is also met, as the Veteran is service-connected for PTSD, tinnitus, and allergic rhinitis.  

As to the second Shedden element, service treatment records show treatment for symptoms such as cramping, nausea, constipation, and gastritis.  See August 1993 service treatment records.    

The crux of this case centers on whether the Veteran's current GERD is attributable to time spent in service or caused/aggravated by his service-connected disabilities.  A March 2017 VA examiner opined that the Veteran's GERD was less likely than not incurred in or caused by the Veteran's time on active duty.  The examiner acknowledged that the Veteran was seen in 1993 for stomach pain and nausea; the Veteran was diagnosed with gastritis in August 1993.  See March 2017 VA medical opinion.  Nevertheless, the examiner determined that the gastritis resolved after the Veteran left service until 2007.  After acknowledging the Veteran's medical history, the VA examiner opined that the Veteran's current GERD, which started around 2007, "is less likely due to his one-time [diagnosis] of gastritis in 1993."  Id.  

A VA examiner also opined that the Veteran's GERD was not caused or aggravated by his service-connected PTSD, tinnitus, or allergic rhinitis.  See September 2017 VA addendum medical opinion.  Rather, she attributed the disability to the "balance between acid reflux and defense mechanism, such as acid clearance and mucosal integrity is compromised."  Id.  The examiner also stated GERD risk factors were hiatal hernia, obesity, alcohol, and cigarette smoking.  Specifically, the "Veteran's main risk factor is obesity with a BMI of 32."  Id.   

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to offer opinions on complex medical matters.  Whether the Veteran's GERD is causally related to service or a service-connected disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's GERD is not within the realm of knowledge of a non-expert, and concludes that his nexus opinion in this regard is not competent evidence and therefore not probative of whether his GERD is attributable to his active duty service or service-connected disabilities.  

Accordingly, the Board affords more probative weight to the opinion of the March 2017 VA examiner.  The examination was conducted by a health care professional and based on physical examination and review of the evidence in the claims file.  The opinion was supported by adequate rationale.  Therefore, the Board must deny the Veteran's claim of entitlement to service connection for GERD because the preponderance of the evidence weighs against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

D.  Fatigue 

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period.  He seeks entitlement to service connection for chronic fatigue syndrome, to include as being due to undiagnosed illness.

Service treatment records are negative for any complaints, treatment, or diagnoses of chronic fatigue syndrome.  

At an April 2012 VA Persian Gulf Evaluation, the Veteran was noted to have complained about fatigue.  See April 2012 VA examination report.  Specifically, the Veteran reported that his fatigue is in part due to poor sleep.  He reported awakening during the night, sometimes due to his GERD and then became hypervigilant, which made him tired the next day.  The Veteran also felt fatigued due to stiffness, but did not report loss of work or activity.  Id.  

As a result, a VA examiner opined that the Veteran does not have an unexplained pattern of disability and his complaint is less likely as not related to a specific exposure event experienced in Southwest Asia.  See April 2012 VA medical opinion.  The examiner noted that the Veteran's conditions "have a specific diagnosis. . . .  In addition, he has documented GERD (2009) which he states caused him discomfort, and interferes with sleep causing him to awaken frequently.  Poor sleep, as noted in the Veteran's history, is the most likely cause of the Veteran's feelings of fatigue during the day."  Id.      

As such, the most probative medical evidence of record shows that the Veteran has not been diagnosed with chronic fatigue syndrome at any time during the course of the appeal.  While the Veteran is competent to give evidence about observable symptoms such as fatigue, he is not competent to diagnose a medical condition such as chronic fatigue syndrome.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, following a review of all available evidence, the record does not reflect a current diagnosis for chronic fatigue syndrome.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Importantly, the Board finds that the Veteran's fatigue symptoms are not due to an undiagnosed illness, as they have been attributed to another cause.  See April 2012 VA examination report.

Thus, the Board denies the Veteran's claim for entitlement to service connection for fatigue because the evidence of record is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for a bilateral foot disability, variously diagnosed as bilateral plantar fasciitis, pes planus, and heel spur syndrome, including mild degenerative changes affecting the first MTP joints, is denied.

Service connection for GERD is denied.

Service connection for chronic fatigue syndrome is denied.  


REMAND

The Board regrets the additional delay, but for reasons explained below, finds that further evidentiary development is necessary and remands the case to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

Pursuant to December 2016 Board remand, the Veteran was afforded a VA examination in March 2017 to assess the etiology of his DJD of the thoracolumbar spine.  However, the Board finds that the examiner's opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 302, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board remand instructed the AOJ to obtain an opinion as to whether the Veteran's DJD of the thoracolumbar spine was etiologically related to the Veteran's service or service-connected disabilities.  While the March 2017 examiner provided a direct service connection opinion, she did not provide a secondary service-connection opinion at all.  When the AOJ asked for a secondary service-connection opinion again, the examiner did not provide an opinion or any rationale as to that theory.  Further, when rendering secondary service connection opinions, the examiner must specifically address the issue of whether the claimed disability was aggravated by the service-connected disability.  As neither causation nor aggravation was specifically addressed, the opinion is inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Thus, the Board must remand the claim so that an addendum opinion addressing secondary service connection can be provided.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relevant to the Veteran's low back claim from June 2017 to present, to include from the Atlanta VAMC.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's lower back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner should identify all low back disabilities present.  Then, the VA examiner is asked to respond to the following inquiry:

Is it as least as likely as not that the Veteran's lower back disability was (a.) caused or (b.) aggravated by his service-connected PTSD, tinnitus, or allergic rhinitis?

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If an opinion cannot be provided without resorting to mere speculation, the examiner must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above development has been completed, and after undertaking any additional evidence deemed necessary, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


